EXHIBIT 10.55

2010 and 2011 Executive Officer Compensation Arrangements

 

Executive Officer

   2010 Base
Salary
Rate(1)      2010 Target
Bonus as %
of Annual
Base Salary
Rate      2011 Base
Salary
Rate(2)      2011 Target
Bonus as %
of Annual
Base Salary
Rate  

Bruce C. Cozadd

   $ 500,000         60       $ 575,000         65   

Chairman and Chief Executive Officer

           

Russell J. Cox(3)(4)

   $ 260,000         20-35       $ 325,000         40   

Senior Vice President, Sales and

Marketing

           

Michael A. DesJardin

   $ 285,000         40       $ 288,000         40   

Senior Vice President, Product

Development

           

Mark G. Eller, Ph.D.

   $ 280,000         40       $ 288,000         40   

Senior Vice President, Research and

Clinical Development

           

Kathryn E. Falberg

   $ 365,000         40       $ 380,000         40   

Senior Vice President and Chief

Financial Officer

           

Carol A. Gamble

   $ 361,000         40       $ 362,000         40   

Senior Vice President, General

Counsel and Corporate Secretary

           

Robert M. Myers(5)

   $ 448,000         50         —           —     

President

           

Janne L. T. Wissel

   $ 361,000         40       $ 362,000         40   

Senior Vice President, Chief

Regulatory and Compliance Officer

           

Joan E. Colligan

   $ 217,250         10-30       $ 217,250         10-30   

Controller and Principal Accounting

Officer

           

 

(1) Base salary rate beginning March 1, 2010.

(2) Base salary rate beginning March 1, 2011.

(3) Mr. Cox joined the company as Vice President of Marketing on July 21, 2010.

(4) Mr. Cox became Senior Vice President, Sales and Marketing effective
January 7, 2011 and his base salary rate, as of that date until March 1, 2011,
was increased to $315,000.

(5) Mr. Myers resigned as President effective January 14, 2011. In connection
with his resignation, Mr. Myers and the company entered into a separation
agreement.